DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
 Response to Amendment
Applicant’s amendment, filed January 8, 2021, to claims 12 – 26 and 28 – 32 has been acknowledged by the examiner.
Status of Claims
Claims 12 – 26 and 28 – 32 are pending
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Donis (US 20060189256 A1) in view of Tolles (U.S. Patent No. 6,688,957 B2) and Peng (CN205237716 U).  
Regarding Independent claim 12, Donis teaches a method for using a chemical mechanical polishing apparatus, comprising: providing a counterface (104), comprising a first electromagnet array (401a; one of a plurality of small zones 401A-401n); applying a slurry (103) directly on the counterface (104); controlling (Paragraphs [0022] and [0030]) each of the plurality of electromagnets of the first electromagnet array (401a)  by a controller (504) to be in a first polarity pattern (Paragraph [0027] and [0030]); and subsequent to controlling each of the plurality of electromagnets of the first electromagnet array to be in the first polarity pattern (401a), controlling the polarity of each of the plurality of electromagnets of the first electromagnet array by the controller (504) according to a topography information of a semiconductor wafer to be processed (Paragraph 0028). 
Donis does not explicitly teach a roughened counterface or teach controlling each of the plurality of electromagnets of the first electromagnet array under the counterface.
Tolles, however, teaches a roughened counterface (the polishing pad, 100 has a rough surface, 108; Fig. 2) 

Peng further teaches controlling (via drive motor, 37) each of the plurality of electromagnets (magnetic poles, 21) of the first electromagnet array (Fig. 2) under the counterface (cup shaped disk, 1).
 Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include controlling each of the plurality of electromagnets of the first electromagnet array under the counterface, as taught by Peng, in order to more easily improve the local planarity of the wafer and in an more efficient manner. 
Regarding claim 13, Donis, as modified, teaches the method further comprising: descending a polish head (100A) comprising a second electromagnet array (101B) onto the counterface (104); and controlling a polarity of each of a plurality of electromagnets (Paragraph 0027) of the second electromagnet array by the controller according to the topography information of the semiconductor wafer to be processed (Paragraph 0028). 
Regarding claim 14, Donis, as modified, teaches the method wherein the descending the polishing head (100A)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   comprises carrying a semiconductor wafer (102) on the polish head (Fig. 1). 
Regarding claim 15, Donis, as modified, teaches the method wherein the polarity of each of the plurality of electromagnets of the first electromagnet array is controlled to correspond to the polarity of each of the plurality of electromagnets of the second electromagnet array (Paragraph 0022). 
Regarding claim 16, Donis, as modified, teaches the method wherein a portion of the first electromagnet array corresponding to a center of the semiconductor wafer (101A) is controlled to be in the first polarity pattern (Paragraph 0022), and a portion of the electromagnet array corresponding to a peripheral of the semiconductor wafer (101 D, E) is controlled to be in a second polarity pattern (Paragraph 0022). 
Regarding claim 17, Donis, as modified, teaches the method wherein a portion of the first electromagnet array (101A, 101B) corresponding to a first die of the semiconductor wafer (Fig. 1) is controlled to have a combination of the first polarity pattern and a second polarity pattern (Paragraph 0022, 0031) substantially identical to a portion of the first electromagnet array corresponding to a second die of the semiconductor wafer (101C-E). 
Regarding claim 18, Donis, as modified, teaches the method wherein a polarity pattern of the first electromagnet array is changing during a polishing session (Paragraph 0029; “the fields may be changed during the process to adjust the rates of polishing during the CMP process”).  
Regarding claim 19, Donis, as modified,  teaches the method wherein the first polarity pattern (401A) exerts an attraction force on the magnetic polymer bead (“repelling”; Paragraph 0010) toward the counterface (104). 
Claims 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Donis (US 20060189256 A1) in view of Tolles (U.S. Patent No. 6,688,957 B2), Peng (CN205237716 U) and Boning (NPL Provided by Applicant). 
Regarding claim 20, Donis, as modified, does not teach the method of claim 18, further comprising: cleaning the counterface after completing the polishing session. 
Boning, however, teaches a polishing process comprising a rough counterface (104) wherein after polishing of a substrate, the counterface is cleaned (See NPL – II. Experiments, paragraph 1). 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include cleaning the counterface after completing the polishing session, as taught by Boning, since the cleaning of the counterface after polishing is important for the polishing of the next substrate since having debris on the counterface could damage the new substrate. 
Regarding claim 21, Donis teaches a method for using a chemical mechanical polishing apparatus, comprising: providing a counterface (104) comprising a first electromagnet array (401A); applying a slurry (102) directly on the counterface, the slurry comprising: magnetic materials (Paragraph 0021); and an abrasive material (Paragraph 0006); and controlling each of a plurality of electromagnets of the first electromagnet array (101A) by a controller (504) to be in a first polarity pattern (Paragraphs 
Donis does not explicitly teach a roughened counterface or teach controlling each of the plurality of electromagnets of the first electromagnet array under the counterface or the size of the slurry and the slurry comprising a polymer bead outside and an oxidizing agent. 
Tolles, however, teaches a roughened counterface (the polishing pad, 100 has a rough surface, 108; Fig. 2) 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include a roughened counterface, as taught by Tolles, thus permitting the polishing material to be elastically deformable during compression and further increase the surface friction of the polishing pad and increase the polishing rate, thus providing a more uniform polishing rate.
Peng further teaches controlling (via drive motor, 37) each of the plurality of electromagnets (magnetic poles, 21) of the first electromagnet array (Fig. 2) under the counterface (cup shaped disk, 1).
 Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include controlling each of the plurality of electromagnets of the first electromagnet array under the counterface, as taught by Peng, in order to more easily improve the local planarity of the wafer and in an more efficient manner. 
Boning, further, teaches a slurry bead comprising a polyurethane bead where in the bead is a size of 10-50 µm (“Abstract”, Paragraph 1); are mixed into and used in conjunction with conventional slurry and slurry abrasive particles; and oxidizing agents (Abstract).  
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include the slurry and the slurry comprising a polymer bead outside and an oxidizing agent, as taught by Boning, to provide an 
Regarding claim 22, Donis, as modified, teaches the method wherein the magnetic materials is at a core of the magnetic polymer bead (Paragraph 0030). 
Regarding claim 23, Donis, as modified, teaches the method wherein the magnetic materials is dispersed in the magnetic polymer bead (Paragraph 0030).
Regarding claim 24, Donis, as modified, teaches the method wherein the abrasive materials is attached to the polymeric surface (Paragraph 0006).
Claims 25 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over Donis (US 20060189256 A1) in view of Liao (WO 2016/106395 A1) and Wong (US 6,284,091 B1).  
Regarding claim 25, Donis teaches a method for using a chemical mechanical polishing apparatus, comprising: providing a counterface (104) configured to support a semiconductor wafer (102); applying a slurry (103) directly on the counterface; controlling each of a plurality of electromagnets (401A, 401B) of a first electromagnet array over the counterface by a controller (504) to be in a first polarity pattern (Paragraphs [0025] – [0027]);  subsequent to controlling each of the plurality of electromagnets of the first electromagnet array to be in the first polarity pattern (401a), descending a polish head (101A) onto the counterface to hold the semiconductor wafer at a second surface (Fig. 1); wherein the polish head comprises a second electromagnet array (101C-E) having a plurality of electromagnets over the second surface (outer surface of the substrate) and controlling each of the plurality of electromagnets of the first array (401a) and each of the plurality of electromagnets of the second electromagnet (401B) array to be a second plurality pattern (Paragraph [0025]).
Donis does not explicitly teach a polycarbonate counterface or teach controlling each of the plurality of electromagnets of the first electromagnet array under the counterface.
Liao, however, teaches a polycarbonate counterface (Paragraph [0071]) 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include a roughened counterface, as taught by Liao, to provide a coating composition that may be directly adhered to a substrate without the need for a separate primer coating, thus saving time and costs of applying a primer

 Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Donis to further include controlling each of the plurality of electromagnets of the first electromagnet array under the counterface, as taught by Peng, in order to more easily improve the local planarity of the wafer and in an more efficient manner. 
Regarding claim 26, Donis, as modified, teaches the method further comprising: controlling a polarity of each of a plurality of electromagnets of the first electromagnet array (Paragraph 0027) under the counterface by the controller according to a topography information of the semiconductor wafer to be processed (Paragraph 0022). 
Donis does not explicitly teach the counterface comprising the first electromagnet array, however, it would have been obvious for one having ordinary skill in the art at before the effective filing date of the claimed invention to have spread the electromagnet array either above, as taught by Donis, or below the substrate being polished. The two positions are a mere design change and do not change how the method is being done. 
Regarding claim 28, Donis, as modified, teaches the method wherein the controller connects to the second electromagnet array (Paragraph 0023).
Regarding claim 29, Donis, as modified, teaches the method wherein each of the plurality of the electromagnets of the first electromagnet array is spread projectively corresponding to each of the plurality of the electromagnets of the second electromagnet array (Paragraph 0023, 0031).
Regarding claim 30, Donis, as modified, teaches the method wherein the first electromagnet array is spread projectively corresponding to the second electromagnet array (Paragraph 0023, 0031). 
Regarding claim 31, Donis, as modified, teaches the method wherein an area of the first electromagnet array (area of 101A) is greater than an area of the semiconductor wafer (102; Fig. 1).
Regarding claim 32, Donis, as modified, teaches the method wherein the second polarity pattern is configured to make more magnetic polymer beads in contact with a peripheral than a center of the semiconductor wafer (Paragraphs [0021] and [0022]).


4Response to Arguments
Applicant's arguments filed on January 8, 2021 with respects to rejected claims 12 – 29 and 28 – 32 under 35 USC 103 have been fully considered and are persuasive, therefore, the rejection is withdrawn.   However, after further consideration and in view of the amendments presented, a new grounds of rejection has been made.  Donis, modified by Peng, remains applicable to teaching the structural elements of the instant application.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723